Case 2:15-cv-06633-CAS-SS Document 408-34 Filed 04/10/19 Page 1 of 4 Page ID
                                 #:10300




                    EXHIBIT GG
Case 2:15-cv-06633-CAS-SS Document 408-34 Filed 04/10/19 Page 2 of 4 Page ID
                                 #:10301




                                    MINUTES OF ANNUAL MEETING

                                           OF STOCKHOLDERS

                                                      OF

                                             ARIUS LIBRA INC.

            The Annual Meeting of the Stockholders of the above.-captioned Corporation was held on

     the date and at the time and place set forth in the written Waiver of Notice signed by the

     stockholders, fixing such time and place, and prefixed to the minutes of this meeting.

            There were present the following stockholders:

                     Names of Stockholders                                              No. of Shares
                     Wimbledon Master Fund Ltd.                                         59.5

                     Wimbledon Real Estate Master Fund Ltd.                             6.38

                     Owari Opus Jnc.                                                    34.12

            The meeting was called to order by Kia Jam.

            It   was moved, seconded and unanimously carried that David Bergstein act as Chairman of
    the Board of Directors.

            The Chainnan then stated that all of the outstanding shares of common stock of the ·

    Corporation were represented.

                     The Chainnan noted that it was in order to consider electing a Board of Directors for

            the ensuing year. Upon nominations duly made, seconded and unanimously carried, the

            following person(s) were elected as Directors of the Corporation, to serve for a period of one

            year and until such time as their successors are elected and qualifY:
            David Bergstein

            KiaJam

                                                      ·2-
Case 2:15-cv-06633-CAS-SS Document 408-34 Filed 04/10/19 Page 3 of 4 Page ID
                                 #:10302




            Albert Hallac

            Jeffiey Hallac

            Keith WeHner
     There being no further business to come before the meeting, upon motion duly made, seconded and
     unanimously carried. it was adjourned.




                             -
Case 2:15-cv-06633-CAS-SS Document 408-34 Filed 04/10/19 Page 4 of 4 Page ID
                                 #:10303




                                    MINUTES OF ANNUAL MEETING

                                       OF BOARD OF DIRECTORS

                                                     OF
                                            ARIUS LIBRA INC.

            The Annual Meeting     of the Board ofDil'ectors of the Corporation immediately followed the
     Annual Meeting of Stockholders.

            There were present the following: David Bergstein, being all the Di~tors of the
     Corporation.

            The meeting was called to order by David Bergstein.

     It was moved, seconded and unanimously carried that David Bergstein act as Chairman of the

     Board of Directors.

            The Chairman noted that it was in order to consider electing Officers for the ensuing year.

     Upon nominations duly made, seconded and unanimously carried, the following were unanimously

     elected Officers of the Corporation, to serve for the ensuing year and until their successors are

     elected and qualify:

            President: Keith Wellner

            Vice~President:   David Bergstein

            Secretary: Kia Jam

                  There being no further business to come before the meeting upon motion duly made,
            seconded and unanimously carried, it was adjourned.



                                                                Kia ..
                                                                    Jain, Secretmy
